DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-21 in the reply filed on 1/15/2021 is acknowledged.
Claims 22-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 7, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said light polymerization" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim will be 
Claim 7 and 21 recite “of at least 40, 60, 100, or 200 mmHg; and/or (it) said reactant has a molar mass of not more than 200 or 100 g/mol,” rendering the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the ranges are 40 to infinity, 60 to infinity, etc. Also the claims 200 to 0, and 100 to 0 g/mol are indefinite. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites “wherein said solvent for polymerization has a boiling point of at least 130, 150 or 170 degrees Centigrade” which is indefinite as described above. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-11, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSimone et al. (US 2015/0097316).

Regarding claim 1, DeSimone meets the claimed a method of making a three-dimensional object from a polymerization liquid by (a) (step a, [0016]) providing a carrier platform, (carrier, [0016]) a window, (semipermeable member, i.e., the build plate or window, Fig. 1, [0142]) and an inhibitor of polymerization, (Fig. 1 depicts the polymerization inhibitor to be supplied from below the permeable build surface, see [0016]) with said carrier and said window defining a build region therebetween, and with said window permeable to said inhibitor; (Fig. 1) (b) filling said build region with said polymerization liquid; (step b, [0017]) and (c) irradiating said build region with light while advancing said carrier platform and said window (step c [0018]) away from one another and also supplying inhibitor of polymerization through said window, to thereby form said three-dimensional object from said polymerization liquid by light polymerization while maintaining a liquid film release layer comprised of said polymerization liquid and said inhibitor between said window and said three-dimensional object; (while forming or maintaining a liquid film release layer comprised of the polymerizable liquid formed between the solid polymerized region and the build surface, the polymerization of which liquid film is inhibited by the polymerization inhibitor, see [0018]) said method comprising: at least periodically delivering at least one (the carrier has a plurality of channels formed therein, and wherein different polymerizable liquids are forced through different ones of the plurality of channels, see [0021]. That is, the “different polymerizable liquids” meet the claimed reactant.) through said window into said polymerization liquid and into said three-dimensional object during said irradiating and advancing step (c). (see step (e) wherein the carrier has at least one channel formed therein, and the filling step is carried out by passing or forcing the polymerizable liquid into the build region through the at least one channel). 

Regarding claim 2, DeSimone meets the claimed wherein said reactant comprises a monomer or co-monomer of said light polymerization. (DeSimone teaches photopolymerizable 
and/or free radical polymerizable monomers, [0118]). 

Regarding claim 3, DeSimone meets the claimed, wherein said polymerization liquid comprises: (i) a photoinitiator; (see (3) photoinitiator, [0128]) (ii) optionally at least one light polymerizable monomer or prepolymer; (iii) optionally at least one heat polymerizable monomer or prepolymer; (iv) optionally, at least one pigment or dye; (v) optionally a diluent; and (vi) optionally, at least one filler. (Examiner notes the remaining ingredients are optional).

Regarding claim 6, DeSimone meets the claimed wherein said polymerization liquid is nonaqueous. (DeSimon teaches a liquid resin of acrylics, [0118], which are non-aqueous.)

Regarding claim 9, DeSimone meets the claimed wherein said step of at least periodically delivering at least one reactant is temporally modulated during said irradiating and advancing (DeSimone teaches rate of supply of polymerizable liquid, temperature, pressure, rate or speed of advance of carrier, are controlled see [0179])

Regarding claim 10, DeSimone meets the claimed, wherein said inhibitor comprises oxygen. (the oxygen serving as the polymerization inhibitor [0167]).

Regarding claim 11, DeSimone meets the claimed wherein said irradiating and advancing step (c) is carried out under conditions in which at least a portion of said object is produced in a layerless manner. (The three-dimensional object can be fabricated, grown or produced continuously from that gradient of polymerization (rather than fabricated layer-by-layer), see [0008]).



Regarding claim 13, DeSimone meets the claimed a method of making a three-dimensional object, comprising: (a) (step a, [0016]) providing a carrier platform, (carrier, [0016]) a window, (semipermeable member, i.e., the build plate or window, Fig. 1, [0142]) at least one reactant, (the carrier has a plurality of channels formed therein, and wherein different polymerizable liquids are forced through different ones of the plurality of channels, see [0021]. That is, the “different polymerizable liquids” meet the claimed reactant.)  and an inhibitor of polymerization, (Fig. 1 depicts the polymerization inhibitor to be supplied from below the permeable build surface, see [0016]) with said carrier platform and said window defining a build region therebetween, and with said window permeable to said (step b, [0017])  filling said build region with a solvent for polymerization; (the resins taught by DeSimone in [0118] meet the claimed solvent for polymerization) and (c) (step c [0018])  irradiating said build region with light while advancing said carrier platform and said window away from one another and also supplying both said at least one reactant and said inhibitor of polymerization through said window, to thereby form said three-dimensional object from said reactant by light polymerization (see step (e) wherein the carrier has at least one channel formed therein, and the filling step is carried out by passing or forcing the polymerizable liquid into the build region through the at least one channel) while maintaining a liquid film release layer comprised of said solvent and said inhibitor between said window and said three-dimensional object; (to facilitate the formation of a release layer, see [0151]) then (d) optionally, washing said object; and then (e) optionally, further curing or vulcanizing said object. (Examiner notes the remaining limitations are optional). 

Regarding claim 14,  DeSimone meets the claimed wherein said step of supplying at least one reactant through said window comprises supplying at least a first reactant and a second reactant through said window, (the carrier has a plurality of channels formed therein, and wherein different polymerizable liquids are forced through different ones of the plurality of channels, see [0021]. That is, the “different polymerizable liquids” meet the claimed first and second reactant.)  optionally with the supply of each said first and second reactant independently temporally modulated during said irradiating and advancing step (c). (Examiner notes the remaining limitations are optional). 


Regarding claim 15, DeSimone meets the claimed wherein said solvent for polymerization has a boiling point of at least 130, 150 or 170 degrees Centigrade. (The resins taught by DeSimone in [0118] meet the claimed solvent for polymerization. Example 16, [0220] employs PEG (Poly(ethylene glycol) diacrylate, average Mn 700) as the polymerizable liquid. Examiner notes the boiling point of PEG is above 200 degrees C, as evidenced by http://www.chemicalland21.com/industrialchem/functional%20Monomer/POLYETHYLENE%20GLYCOL%20DIACRYLATE.htm )

Regarding claim 17, DeSimone meets the claimed wherein said solvent for polymerization further comprises: (i) a photoinitiator; (see (3) photoinitiator, [0128])  (ii) optionally,  a diene; (iii) optionally, , a vulcanizing agent; (iv) optionally, but in some embodiments preferably, a vulcanization accelerator, a vulcanization activator, and/or a vulcanization retarder; and (v) optionally, a vulcanization said object. (Examiner notes the remaining limitations are optional).

Regarding claim 18, DeSimone meets the claimed wherein said solvent for polymerization is nonaqueous. (DeSimon teaches a liquid resin of acrylics, [0118], which are non-aqueous.)

Regarding claim 19, DeSimone meets the claimed wherein said inhibitor comprises oxygen. (the oxygen serving as the polymerization inhibitor [0167]).

Regarding claim 20, DeSimone meets the claimed wherein said irradiating and advancing step (c) is carried out under conditions in which at least a portion of said object is produced in a layerless manner. (The three-dimensional object can be fabricated, grown or produced continuously from that gradient of polymerization (rather than fabricated layer-by-layer), see [0008]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 12, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al. (US 2015/0097316) in view of Rolland et al. (US 2016/0137839). 

Regarding claim 4, DeSimone does not meet the claimed wherein said reactant comprises a heat polymerizable monomer or co-monomer. 
(Rolland teaches dual cure polymers that are thermally cured, see Fig. 25C, [0245]). 
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


Regarding claim 5, DeSimone does not meet the claimed wherein said polymerization liquid comprises a dual cure polyurethane resin, and said at least one reactant comprises ethylene or propylene.
Rolland meets the claimed wherein said polymerization liquid comprises a dual cure polyurethane resin, (Rolland teaches a dual cure resin is comprised of a UV-curable (meth)acrylate blocked polyurethane (ABPU), see [0246]) and said at least one reactant comprises ethylene or propylene. (Rolland teaches the reactive diluent (10-50 wt %) is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233] examiner notes the acrylate comprises an ethylene group).
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, 


Regarding claim 7, DeSimone as modified meets the claimed wherein: (i) said reactant has a vapor pressure of at least 40, 60, 100, or 200 mmHg; and/or (it) said reactant has a molar mass of not more than 200 or 100 g/mol. (Rolland teaches a the reactive diluent is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233] examiner notes the instant specification defines methyl methacrylate to be a reactant with the claimed properties, see [0070]-[0071]). Further, Wikipedia states methyl methacrylate to have a Vapor Pressure of 29 mmHg and molar mass of 100 g/mol, https://en.wikipedia.org/wiki/Methyl_methacrylate 
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “(i) said reactant has a vapor pressure of at least 40, 60, 100, or 200 mmHg; and/or (it) said reactant has a molar mass of not more than 200 or 100 g/mol” is presumed inherent.
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].



Rolland meets the claimed wherein said reactant comprises: carbon monoxide, sulfur dioxide, an alkene, an alkyne, methyl methacrylate, acrylonitrile, or a combination thereof. (Rolland teaches the reactive diluent is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233]). 
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


Regarding claim 12, DeSimone does not meet the claimed further comprising the steps of: (d) optionally washing said object; and then (e) further curing said object. 
Rolland meets the claimed further comprising the steps of: (d) optionally washing said object; and then (e) further curing said object. (Rolland teaches solidifying and/or curing step (d) is carried out subsequent to the irradiating step (e.g., by heating or microwave irradiating), see [0220]).
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, 


Regarding claim 16, DeSimone does not meet the claimed wherein said solvent for polymerization comprises a polar or non-polar organic solvent. 
Rolland meets the claimed wherein said solvent for polymerization comprises a polar or non-polar organic solvent. (dilution with alcohols (methanol or ethanol) may be employed, see [0288]. Examiner notes methanol is a polar organic solvent). 
It would have been obvious to one of ordinary skill in the art to select polar solvent taught by Rolland to combine with the polymerizable material of DeSimone because it reduces the viscosity of the resins to achieve improved 3D printing, see [0288]. 


Regarding claim 21, DeSimone does not explicitly teach wherein: (i) each said reactant has a vapor pressure of at least 40, 60, 100, or 200 mmHg; and/or (ii) each said reactant has a molar mass of not more than 200 or 100 g/mol.
Rolland teaches an reactive diluent is an acrylate or methacrylate, see [0246], or methyl(meth)acrylate, [0233] examiner notes the instant specification defines methyl methacrylate to be a reactant with the claimed properties, see [0070]-[0071]. Further, Wikipedia states methyl methacrylate to have a Vapor Pressure of 29 mmHg and molar mass of 100 g/mol, https://en.wikipedia.org/wiki/Methyl_methacrylate
It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.  Therefore, the claimed “(i) each said reactant has a vapor pressure of at least 40, 60, 100, or 200 mmHg; and/or (ii) each said reactant has a molar mass of not more than 200 or 100 g/mol.” is presumed inherent.
It would have been obvious to one of ordinary skill in the art to select the dual cure resin and reactant taught by Rolland as the polymerizable material of DeSimone because polymerizable liquids comprising dual hardening systems achieve improved structural properties, to form an object having a plurality of structural segments covalently coupled to one another, each structural segment having different structural (e.g., tensile) properties, see [0009], [0038].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744